Citation Nr: 0431227	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  99-17 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a stomach disorder, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 1999 and 
April 2001, from the Department of Veterans Affairs (VA) 
regional office (RO) in Houston, Texas.

Procedurally, the appeal of the May 1999 rating decision, 
which denied the application to reopen a claim for service 
connection for a stomach disorder, to include as due to 
exposure to ionizing radiation, first came before the Board 
in May 2001.  At that time, the Board remanded the claim for 
further evidentiary development.  The appeal returned to the 
Board in September 2002, at which time, the appeal of the 
April 2001 rating decision, which denied service connection 
for tinnitus, was certified.  The Board issued a decision 
that denied both issues.  The veteran appealed the Board's 
September 2002 decision to the Court of Appeals for Veterans 
Claims (Court).  Based on the Secretary's unopposed Motion to 
Remand, the Court ordered a remand to locate the record, 
i.e., the claims file.  While the appeal continued in remand 
status, the agency of original jurisdiction (AOJ) granted 
service connection for tinnitus, which constituted a full 
grant of the benefit claimed as to that issue.  Consequently, 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder, 
to include as due to exposure to ionizing radiation, is the 
only issue before the Board at this juncture.


FINDINGS OF FACT

1.  By rating decision in June 1998, the RO denied the 
veteran's application to reopen a claim for service 
connection for a stomach disorder, to include as due to 
exposure to ionizing radiation; the appellant did not 
initiate an appeal.

2.  The evidence submitted since the June 1998 rating 
decision pertinent to the claim for service connection for a 
stomach disorder, to include as due to exposure to ionizing 
radiation, includes medical evidence of additional 
gastrointestinal diagnoses, including peptic ulcer disease, 
lay testimony to the effect that the veteran's doctors have 
related his stomach disorder to in-service exposure to 
radiation, and new evidence confirming exposure to ionizing 
radiation during service; such evidence is not cumulative and 
redundant it bears directly and substantially upon the 
specific matter under consideration; it is significant enough 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied service 
connection for a stomach disorder, to include as due to 
exposure to ionizing radiation, is final.  38 U.S.C.A. 
§§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

2.  Evidence since the June 1998 rating decision wherein the 
RO denied the claim for service connection for a stomach 
disorder, to include as due to exposure to ionizing 
radiation, is new and material; accordingly, the claim for 
service connection is  reopened.  §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).                 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In the present case, the Board reopens the claim for service 
connection for a stomach disorder, to include as due to 
exposure to ionizing radiation and the claim must be 
developed further and is addressed in the remand below.  
Under these circumstances, which are only of benefit to the 
claim, there is no prejudice to the veteran in adjudicating 
the application to reopen without further discussion of the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FACTUAL BACKGROUND

At the time of the May 1999 rating decision, the record 
included the veteran's service medical records, service 
personnel records, Kansas City VA Hospital inpatient records, 
and VA outpatient records through March 1998.  

Service medical records are negative for any complaint, 
treatment, or diagnosis of a stomach disorder.  These records 
include a report of a separation physical examination in 
November 1947, which reflects a normal examination of the 
abdomen and viscera.  

Service personnel records reflect the veteran participated in 
Operation Crossroads during atomic tests "Able" and 
"Baker" at Bikini Atoll in 1946.

VA inpatient records show a finding of an irritable duodenal 
bulb in 1997, but are negative for any treatment of an ulcer.  
VA outpatient records from Lufkin, dated between February 
1995 and March 1998 show occasional complaints of stomach 
problems, including epigastric pain, occasional reflux 
problem, and esophageal pain, and diagnoses of a history of 
peptic ulcer disease, gastroesophageal reflux disease, a 
history hiatal hernia (1981), and chronic dyspepsia. 

Since the May 1999 rating decision, the RO has associated the 
following additional evidence with the file relating to the 
service connection claim for service connection for a stomach 
disorder, to include as due to exposure to ionizing 
radiation:  a letter from the Defense Threat Reduction 
Agency, VA inpatient records from February 1997, VA 
outpatient records through December 2000, videoconference 
testimony from November 2000, and Travel Board testimony.  VA 
inpatient records show a diagnosis of peptic ulcer disease 
and gastrointestinal reflux.  VA outpatient records show 
sporadic complaints of stomach pains.  The records also show 
the veteran underwent a biopsy of the antral mucosa of the 
stomach in September 1998, which indicated no microscopic 
abnormalities or helicobacter pylori.

The March 1999 letter from the Defense Threat Reduction 
Agency indicates the              research to date shows the 
average radiation does received by test participants was 0.6 
rem.  The letter states that the amount of exposure varied 
amongst individuals, but over 99 percent of the test 
participants received less than the current Federal 
guidelines for radiation workers, which permit external 
exposures of five rem per year.

The veteran's videoconference testimony indicates the 
following pertinent information:  

The veteran currently takes medication for a hiatal hernia 
and duodenal ulcer.  He was exposed to radiation in 1946 at 
Bikini Atoll during Operation Crossroads.  He has had stomach 
problems since service.  He was told he was on the verge of 
having a stomach ulcer in 1955.  He was diagnosed with a 
hiatal hernia in 1981 and underwent fissure surgery.  
(Videoconference (VC. at pp. 4-6)  
 
The veteran's Travel Board testimony indicates the following 
pertinent information:

The veteran began experiencing stomach problems right after 
service.  (Travel Board Transcript (TB) at p. 5)  He 
discussed the relationship between his stomach problems and 
his radiation exposure.  Two doctors told him that the 
radiation exposure could have caused his stomach problems, 
but neither one put this in writing.  He had an operation for 
a hernia in 1955 and was also told he was on the verge of 
having an ulcer, but did not have one.  (BT. at pp. 6, 9)  
Over time, his symptoms have consisted of an achy feeling, a 
bloating feeling, nausea, and heartburn.  (BT. pp. 8-9)  The 
veteran believes he was diagnosed with an ulcer before 1997.  
(BT. at p. 9)

LAW AND REGULATIONS

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003).  The appellant's 
application to reopen his claim was filed before August 29, 
2001 (it was received in March 1999); consequently, the 
former version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

ANALYSIS

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
evidence submitted by and on behalf of the claimant must be 
presumed to be credible.  Justus, supra; King v. Brown, 5 
Vet. App. 19 (1993).
The June 1998 rating decision indicates the veteran's claim 
for service connection for a stomach disorder, to include as 
due to exposure to ionizing radiation, was denied because the 
evidence failed to establish a causal relationship between an 
inguinal hernia with exposure to ionizing radiation.  Since 
the June 1998 rating decision, evidence has been introduced 
into the record that has established a number of new facts.  
In this regard, VA inpatient records reflect a diagnosis of 
peptic ulcer disease.  While there is no competent evidence 
of record that establishes a link between the peptic ulcer 
disease and the veteran's exposure to radiation, the  veteran 
has testified that two of his doctors told him that his 
stomach problems may be related to the radiation exposure.  
Such testimony is presumed to be credible for purposes of 
determining whether new and material evidence has been 
submitted. 
The evidence of record prior to the June 1998 rating decision 
already established that the veteran had been a participant 
in Operation Crossroad during two atomic tests on Bikini 
Atoll in 1946.  However, new evidence from the Defense Threat 
Reduction Agency introduces new information with regard to 
the quantity of radiation the veteran was probably exposed 
to.  
The additional evidence in question was not previously 
submitted to agency decisionmakers and it, in connection with 
evidence previously assembled, bears directly and 
substantially upon the specific matter under consideration.  
It is neither cumulative nor redundant, and it is significant 
enough that it must be considered in order to fairly decide 
the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The purpose behind the VA definition 
in effect at the time the veteran filed his claim is not to 
require the claimant to demonstrate that the new evidence 
would probably change the outcome of the claim; rather it 
emphasizes the importance of a complete record for evaluation 
of the claimant's claim.  Id.  Accordingly, the claim for 
service connection for a stomach disorder, to include as due 
to exposure to ionizing radiation is reopened.


ORDER

New and material evidence having been received, the 
application to reopen claim for service connection for a 
stomach disorder, to include as due to exposure to ionizing 
radiation, is granted; the appeal is granted to this extent 
only.


REMAND

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance the 
veteran's appeal must be remanded to the RO for de novo 
review of his claim for service connection for a stomach 
disorder, to include as due to exposure to ionizing 
radiation.  

Further, now that the veteran's claim for service connection 
for a stomach disorder, to include as due to exposure to 
ionizing radiation has been reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for a 
stomach disorder, to include as due to 
exposure to ionizing radiation, of the 
impact of the notification requirements 
on the claim.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  The RO should then adjudicate the 
issue of service connection for a stomach 
disorder, to include as due to exposure 
to ionizing radiation on a de novo basis.  
If the benefit requested on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case, which must contain 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the last Supplemental Statement of the 
Case.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



